DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,  9-10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the perimeter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 9 and 10, these claims recite a sound barrier assembly and then further recite “left hand” and “right hand” portions that are required to be “separate” (i.e., kept apart in space).  An “assembly” requires that the structures or parts included in the assembly are actually assembled together in some way.  Stated in another way, although claim 9 recites “left hand” and “right hand” portions, nothing in the claims provide structure for such portions to be at the left or right of each other or some other structure since they are only required to be “separate” in space.  If what is meant by these claims is that the two portions are identical assemblies and a human or machine places them to the left and right of each other, such would be a method step that would not further limit the article claims.  Clarification is required.   

Regarding claims 19 and 20, these claims depend from claim 15 that recites a method of making a single, unitary sound barrier structure wherein all the layers of the sound barrier are bonded to each other.  However claim 19 requires separate cutting steps of the layers of the sound barrier and separate adhesive bonding steps, rendering the claim unclear as it appears it is attempting to recite two very different methods.  If a cutting step or steps are performed after bonding of all of the layers of the unitary sound barrier required by claim 15, the claim should clearly recite such method.  If Applicant intends to recite the separate formation of a plurality of sound barrier assemblies (i.e., left and right assemblies), made by cutting raw and/or intermediate materials followed by bonding steps, claim 19 should be rewritten in independent form.    
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over the teachings of Doerer, US 4,172,918 (hereafter Doerer).

Regarding claim 1, Doer teaches a “self-supporting automotive liner panel” described as sound insulating and that includes a rigid or stiff substrate layer, a soft, expanded plastics sound insulating layer and a cover layer that may be a vinyl skin (i.e., a sound barrier assembly) (Abstract; Col. 1, lines 10-29).  
With reference to Figs. 1-3, the assembly of Doer includes:
a rigid substrate (rigid substrate 12; col. 1, line 51 to col. 2, line 49);
a noise barrier layer (cover layer 16 that may be a vinyl cover layer (col. 3, line 44 to col. 5, line 8; for support that it is known in the art that vinyl and other impermeable upholstery layers reflect sound (i.e., are noise barriers), see attached article, “Physical and Acoustic Problems Affecting Sound Quality in Car”  at page 1 to page 2 under the title “Reflections”, the article identified fully at the end of this Office Acton);
a decoupling layer (intermediate layer 14) with a first side and a second side, the first side opposite the second side (see Fig. 3 and col. 2, line 50 to col. 3, line 25 teaching the layer 14 with first and second sides. the layer 14 described as a sound absorbing material, preferably made of urethane foam, and thus performing the function of a decoupling layer located between the substrate 12 and cover layer 16), and 
the first side of the decoupling layer (14) bonded to the noise barrier layer (16) (Fig. 3 illustrating layer 14 bonded to cover layer 16, the bonding described at col. 3, lines 44 to col. 4, line 2); and 
an adhesive layer (adhesive layer 17 illustrated in Fig. 3) configured to bond the second side of the decoupling layer (14) to the rigid substrate (12) (col. 2, lines 50-64); 
wherein the decoupling and noise barrier layers are fixedly held in position by the rigid substrate (see Figs. 1-3 illustrating a discrete, bonded assembly of the layers 12, 14 and 16; see col. 4, lines 13-22 teaching of installing the substrate 12 against an auto roof 20 and claim 1 describing the assembly as laminated and self-supporting).
Regarding the claim 1 preamble language that the assembly is “for attachment to a wall of a vehicle operator cab,”  the determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case. MPEP 2111.02. Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. See, e.g., Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989) (The determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application "to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification.").  
In this instance, the examiner understands the preamble language to require that the claimed assembly have structure capable of attachment to a vertical wall.  Doerer teaches an automotive liner panel “such as a headliner’ (Abstract) for installing onto a roof of a vehicle (col. 1, lines 38-46) that includes the substrate 12 having substantial resistance to bending and sufficient thickness to hold its shape (col. 1, lines 52-59).  The phrase “such as” suggests uses for the assembly of Doerer other than attachment to a roof.  It is noted that vehicle roofs are known to include both horizontal and vertical features.  Furthermore, Doerer teaches its panel includes cut-out portions for vehicle cabin accessories and those accessories, such as a dome light and sun visor brackets that may be used to help secure the headliner in place (col. 1, lines 38-45). Doerer teaches its panel, that includes both a rigid substrate layer bonded to a relatively lightweight expanded plastics material, not only provides sound insulation, but also conceals imperfections in the substrate layer (col. 1, lines 10-23).  Thus, although Doerer does not explicitly teach its panel may be used for vehicle wall portions other than the roof, one of ordinary skill in the art is taught that the assembly of Doerer is self-supporting (claim 1), has rigidity and capability (by way of its cut-outs) to be formed so as to be useful for application against parts defining a vehicle operator space that may have other fixtures or accessories.  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the assembly of Doerer to provide panel assemblies of Doerer in alternative sizes and shapes, suitable for roof side walls or walls other than a roof, for the predictable advantage of providing a contoured, sound insulating and perfection concealing panel in the interior of a vehicle having the further advantage of cut-outs for fitting around fixtures/accessories, but still having a self-supporting structure.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding claim 11, Doerer teaches a method of constructing a sound barrier assembly (method of constructing panel made up of substrate 12, intermediate sound absorbing layer 14 and cover layer 16 (i.e., a sound barrier assembly) using adhesive 17 disclosed at col. 2, line 50 to col. 4, line 2).      
The method of Doerer includes:
forming a rigid substrate (rigid substrate 12 formation taught at col. 1, line 52 to col. 2, line 49);
bonding a first side of a decoupling layer (sound absorbing layer 14) to a noise barrier layer (cover layer 16) (bonding process taught at col. 3, line 44 to col. 4, line 2)(see discussion at the rejection of claim 1, incorporated herein for the teaching that layer 14 is a decoupling layer and for the teaching that the cover layer 16 is a noise barrier layer); 
applying an adhesive (17) to at least one of the rigid substrate (12) and a second side of the decoupling layer (14), where the second side of the decoupling layer is opposite of the first side of the decoupling layer (Fig. 3 and col. 2, lines 56-63 teaching the adhesive 17 is initially a resinous adhesive, such as a resin-latex, thus implicitly requiring application onto either the substrate 12 or intermediate layer 14 followed by contact therebetween); 
bonding the second side of the decoupling layer to the rigid substrate using the adhesive such that the decoupling and noise barrier layers are fixedly held in position by the rigid substrate (Fig. 3; claim 1 recitation that the assembly of Doerer is “laminated and self-supporting” requires a bonding resulting in a fixed holding of the layer 14 and cover 16 onto the substrate 12) .
Regarding the preamble recitation of “for attachment to a wall of a vehicle operator cab” and line 3 requirement that the rigid substrate is formed “to fit against the wall of the vehicle operator cab,” please see the discussion regarding preamble language in the rejection of claim 1 above that is incorporated by reference herein.  Doerer teaches attachment of its panel against the roof 20 of a vehicle (see Figs. 1-3 and col. 4, lines 13-22).  For the same reasons as discussed above in the rejection of claim 1, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Doerer to provide panel assemblies of Doerer in alternative sizes and shapes, suitably shaped for fitting against contoured walls other than a roof, for the predictable advantage of providing other contoured, sound insulating and perfection concealing panels in the interior of a vehicle.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable as obvious over Doerer as applied to claim 1 and further in view of Simms et al., US 2008/0174149 (hereafter Simms).
The rigid substrate 12 of Doerer is formable using a mold, die or pattern (col. 1, line 52 to col. 2, line 34).  However, Doerer is silent as to making its formable rigid substrate 12 from a fibrous material.  
Simms teaches a structural insulation panel made from two fiberglass layers sandwiching a foam core (Abstract).  The structure of Simms may be in the form of a trim panel, and like Doerer, may include a vinyl covering (paras [0021]-[0023]).  Simms teaches it panels are molded (i.e., formable) (para [0012]-[0013]) and advantageously provide a relatively dense outer surface that resists compression, while the inner core is light weight (para [0015]). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the panel assembly of Doerer to replace or reinforce the rigid substrate of Doerer with a fiberglass surface of Simms for the advantage taught in Simms of an outer surface that resists compression.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable as obvious over Doerer/Simms as applied to claim 2 and further in view of Boyce et al., US 2001/0011834 (hereafter Boyce).
Doerer teaches a rigid contoured substrate 12 (see Figs. 1-3 and the rejection of claim 1 above).  Doerer also teaches its substrate 12 is held up to roof 20 by any suitable means (col. 4, lines 13-15), but does not provide details of such means.  Boyce teaches a sound insulated vehicle panel assembly in the form of a headliner (Abstract).  With reference to Figs. 5 and 6, the headliner of Boyce includes a rigid plastic substrate 76 bonded to a foam liner 22 and also a cover 80 that may be made of vinyl (para [0024]).  The substrate 76 includes an outer flange 62, made of the same stiff material, thus understood as a stiffening wall, at least in one direction, at the perimeter of the substrate (para [0024]).  Boyce teaches providing slots in the flange that receive inward extending tabs from a frame for supporting the headliner (Abstract and paras [0024]-[0025]).  Boyce teaches the flange 62 advantageously provides some resiliency to the substrate to enable the flange to flex inward to install the headliner, resulting in a snug fit against the frame (para [0025]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the assembly of Doerer/Simms to further include an outer flange or stiff perimeter wall with slots, as taught by Boyce to the substrate of Doerer for the advantage of a connection surface between the flange and a vehicle frame, such a flange providing the advantage of a tight or snug fit between the panel assembly and frame, as taught by Boyce.    

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable as obvious over Doerer as applied to claim 1 and further in view of Grube, US 8,590,670 (hereafter Grube).
As discussed above in the rejection of claim 1, Doerer teaches its cover (noise barrier layer) may be made from vinyl and the intermediate layer (i.e., decoupling layer) may be made from urethane foam.  It is well known that the term vinyl typically is used for materials made from polyvinyl chloride (PVC).  However, Doerer is silent as to whether its vinyl is mass loaded.
Grube teaches sound proof assemblies that include a decoupling layer and a barrier layer (Abstract) for the control of noise in buildings and vehicles (col. 1, lines 5-9).  A decoupling layer of Grube may be a urethane foam (col. 6, lines 1-35).  A sound barrier layer of Grube may be vinyl that is filled with mineral materials (i.e., mass loaded).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the assembly of Doerer to provide its vinyl cover as mass loaded vinyl as taught by Grube as a known, adequate, predictable, sound barrier material.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Claims 5, 6 and 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Doerer as applied to claim 1 (claims 5 and 6) and claim 11 (claims 13 and 14) and further in view of Meyer, US 3,508,371 (hereafter Meyer).
Regarding claims 5, 6 and 13, as discussed in the rejections of claim 1 and 11 above, Doerer teaches providing its panel assembly with cut-out portions (i.e., holes or slots that extend through rigid substrate (claim 5) and also extend through noise barrier and decoupling layers (claim 6) ) to provide clearance for accessories, such as dome lights and sun visor brackets and such accessories may be at least a part of the means for securing the panel in place (col. 1, lines 38-46).  Doerer also teaches holding its rigid substrate 12 against a roof 20 by any suitable means (col. 4, lines 13-15), but does not provide details of such means.  Therefore, Doerer is silent as to the details of holding an assembly of Doerer against a vehicle wall surface.   
Meyer teaches a support assembly in the form of a support panel that may include a plurality of studs capable of supporting a structural member or members that may also be in the form of a panel, the support panel having the studs being, for example a vehicle wall and the structural member being a cover panel (col. 1, lines 30-40) or a trim pieces (col. 4, line 1).  With reference to Figs. 1-4, according to Meyer, the structural member 24 to be supported by the support panel 20 may be provided with a plurality of key hole slots 34 (i.e., openings that include both a slot and a round hole), each of the key hole slots configured to fit over one of a plurality of buttons or studs 22 (col. 2, lines 48-70).  Meyer states that in a vertical truck panel the panels would be supported vertically on the buttons while clips are secured in place (i.e., the structural member 24 supports itself on two or more of the plurality of mounting studs) (col. 2, lines 68-70).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the sound barrier assembly and method of making of Doerer to further include making key-hole slots (i.e., a combination of holes and slots) extending through the sound barrier assembly as taught by Meyer in applications where the assembly of Doerer is mounted on a vertical wall and equipping the vehicle support wall with corresponding mounting studs, also as taught by Meyer, as an adequate, predictable structural mounting system, known for use in holding vehicle panels and accessories, such as vehicle trim, yielding the predictable result of the sound barrier panel assembly of Doerer being mounted onto a vertical wall of a vehicle. 

Regarding claim 14, see Fig. 2 of Doerer illustrating both noise barrier and decoupling layers being cut (i.e., trimmed) to the same size as the substrate 12.  Regarding the recitation of a making a plurality of mounting holes, please see the rejection of claim 13 above and the Meyer teaching of making both slots and holes in the form of key-hole slots in all of the layers of the sound barrier assembly, the slots and holes sized to fit over the button/stud of Meyer.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable as obvious over Doerer as applied to claim 1 and further in view of RU5959, published February 16, 1998, discussed with reference to the attached machine translations (EPO/GOOGLE) of the Abstract and the Description thereof.  A separate drawing figure from Google is also attached.
It is noted that there is an apparent error in the attached RU5959 documents.  The drawings and description are apparently from different applications.  Therefore, the drawing figures, other than the single figure obtained by a Google search and attached as a separate PDF, are not relevant to the rejection below.  
Regarding claim 9, please see the Section 112 rejection above.  In order to consider the claim on the merits, the examiner understands claim 9 to require an assembly that includes two assemblies according to claim 1 for placement to the left and right of each other. Therefore, for each assembly, please see the rejection of claim 1 above which is incorporated by reference herein.
Regarding the requirement for the assembly or assemblies be separate “left hand” and “right hand” portions, Doerer is silent as it is directed to a single panel assembly.  
RU5959 teaches a noise-reduction car kit providing targeted improvement of acoustic comfort in a car interior, the kit including a plurality of individual or separate modules (i.e., portions) for lining selected inner surfaces of vehicle body panels (Abstract).  Specifically, the modules may be placed on passenger compartment walls that include floor, front panel, sidewalls and doors that form the closed cabin space (para [0007]) (i.e., separate modules/portions of the kit are separated in space and located to the left or right of each other).  Additionally, the modules may include through slots, cutouts and/or through or blind holes to ensure tight installation on relief surfaces of an interior panel (Abstract, last sentence).  RU5959 further teaches that it is known in the art to provide noise-vibration damping material that may be cut by the user for placement at desired locations on the body panel of the car (para [0017], thus teaching the use of the same material cut into portions placed to the left and/or right of each other on the panel.  According to RU5959, a kit is provided wherein the modules/portions are sized and shaped for various classes of cars (para [0020]).  The portions of RU5959 include rigid or stiff contours that at least partially repeat the geometry of a corresponding panel portion of the car cabin and cooperate with projections, the panel portion further including a projection onto the plane of a corresponding module (para [0022]).  The modules may include a reinforcing stiffening layer and soft porous noise-absorbing layer (para [0037]). RU5959 further identifies certain modules as being “left” or “right” in paras [0029]-[0032] when describing modules located at the hood, floor and air intake panels (both vertical and horizontal left and right (para [0030]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the sound barrier assembly of Doerer to include a plurality of sound barrier modules/portions (i.e., left hand and right hand portions), each having the same layer structure, but being of different outer geometry as taught by RU5959 for the advantage of a customized noise-reducing system optimized according to the geometry of a specific type of vehicle, also as taught in RU5959.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable as obvious over Doerer in view of RU5959 as applied to claim 9 and further in view of Meyer.
Doerer in view of RU5959 is silent as to providing a plurality of slots or holes on the panel layers for cooperating with a plurality of studs recited in claim 10.  Meyer, discussed in the rejection of claims 5 and 6, incorporated into this rejection by reference, fills this deficiency.
 It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify each of the sound barrier assembly modules (portions) of Doerer/RU5959 to further include key-hole slots (i.e., a combination of holes and slots) extending through the sound barrier assembly portion as taught by Meyer in applications where the assemblies of Doerer/RU5959 are mounted on a vertical wall and equipping the vehicle support wall with corresponding mounting studs, also as taught by Meyer, as an adequate, predictable structural mounting system, known for use in holding vehicle panels and accessories, such as vehicle trim, yielding the predictable result of the sound barrier panel assemblies of Doerer/RU5959 being mounted onto a vertical wall of a vehicle. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable as obvious over Doerer as applied to claim 11 and further in view of Boyce.
Doerer teaches a rigid contoured substrate 12 (see Figs. 1-3 and the rejection of claim 1 above).  Doerer also teaches holding its substrate 12 to roof 20 by any suitable means (col. 4, lines 13-15), but does not provide details of such means.  Boyce teaches a sound insulated vehicle panel assembly in the form of a headliner (Abstract).  With reference to Figs. 5 and 6, the headliner of Boyce includes a rigid plastic substrate 76 bonded to a foam liner 22 and also a cover 80 that may be made of vinyl (para [0024]).  The substrate 76 includes an outer flange 62, made of the same stiff material, thus understood as a stiffening wall, at least in one direction, at the perimeter of the substrate (para [0024]).  Boyce teaches providing slots in the flange that receive inward extending tabs (i.e., studs)  from a frame for supporting the headliner (Abstract and paras [0024]-[0025]).  Boyce teaches the flange 62 advantageously provides some resiliency to the substrate to enable the flange to flex inward to install the headliner, resulting in a snug fit against the frame (para [0025]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Doerer to further include use of a rigid substrate having an outer flange or stiff perimeter wall with slots, as taught by Boyce for the advantage of a connection surface between the flange and a vehicle frame, such a flange providing the advantage of a tight or snug fit between the panel assembly and frame, as taught by Boyce.

Claims 15  and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Doerer in view of Meyer.
Doerer teaches a method of constructing a sound barrier assembly (method of constructing panel made up of substrate 12, intermediate sound absorbing layer 14 and cover layer 16 (i.e., a sound barrier assembly) using adhesive 17 disclosed at col. 2, line 50 to col. 4, line 2).      
The method of Doerer includes:
forming a rigid substrate (rigid substrate 12 formation taught at col. 1, line 52 to col. 2, line 49);
bonding a first side of a decoupling layer (sound absorbing layer 14) to a noise barrier layer (cover layer 16) (bonding process taught at col. 3, line 44 to col. 4, line 2)(see discussion at the rejection of claim 1, incorporated herein for the teaching that layer 14 is a decoupling layer and for the teaching that the cover layer 16 is a noise barrier layer); 
applying an adhesive (17) to at least one of the rigid substrate (12) and a second side of the decoupling layer (14), where the second side of the decoupling layer is opposite of the first side of the decoupling layer (Fig. 3 and col. 2, lines 56-63 teaching the adhesive 17 is initially a resinous adhesive, such as a resin-latex, thus implicitly requiring application onto either the substrate 12 or intermediate layer 14 followed by contact therebetween); 
bonding the second side of the decoupling layer to the rigid substrate using the adhesive (Fig. 3; claim 1 recitation that the assembly of Doerer is “laminated and self-supporting” requires a bonding resulting in a fixed holding of the layer 14 and cover 16 onto the substrate 12) .
Doerer teaches an embodiment wherein its panel assembly is attached to the roof 20 of a vehicle (see Figs. 1-3 and col. 4, lines 13-22).  The Abstract of Doerer  states more broadly that the invention of Doerer is a “contoured self-supporting automotive liner panel, such as a headliner” which teaches or suggests other uses for the panel assembly of Doerer.  However, Doerer is silent as to other  panel embodiments and thus is silent as to the claim 15 requirement for a wall of the vehicle operator cab that includes a plurality of mounting studs.  Doerer teaches holding its rigid substrate 12 against a roof 20 by any suitable means (col. 4, lines 13-15), but does not provide details of such means.  Therefore, Doerer is silent regarding the hanging and attaching steps recited in claim 15.  It is noted that  Doerer does teach providing its panel assembly with cut-out portions (i.e., holes or slots that extend through rigid substrate and also extend through noise barrier and decoupling layers) to provide clearance for accessories, such as dome lights and sun visor brackets and states that such accessories may be at least a part of the means for securing the panel in place (col. 1, lines 38-46).  
Meyer teaches a support assembly that includes a support panel that may include a plurality of studs capable of supporting a structural member or members that may also be in the form of a panel, the support panel having the studs being, for example a vehicle wall and the structural member being a cover panel (col. 1, lines 30-40) or a trim piece (col. 4, line 1).  With reference to Figs. 1-4, according to Meyer, the structural member 24 to be supported by the support panel 20 may be provided with a plurality of key hole slots 34 (i.e., openings that include both a slot and a round hole), each of the key hole slots configured to fit over one of a plurality of buttons or studs 22 (col. 2, lines 48-70).  Meyer states that in a vertical truck panel the panels would be supported vertically on the buttons while clips (i.e., a plurality of stud fasteners) are secured in place (i.e., hung, fixedly held and attached) (col. 2, lines 68-70).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Doerer to further include making key-hole slots (i.e., a combination of holes and slots) extending through the sound barrier assembly as taught by Meyer in applications where the assembly of Doerer is mounted on a vertical wall, equipping the vehicle support wall with corresponding mounting studs, as taught by Meyer, and then hanging and securing the panel with clip fasteners, as taught by Meyer, as an adequate, predictable panel hanging process, known for use in holding vehicle panels and accessories, such as vehicle trim, yielding the predictable result of the sound barrier panel assembly of Doerer being mounted onto a vertical wall of a vehicle. It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding claim 17, see Fig. 2 of Doerer illustrating both noise barrier and decoupling layers being cut (i.e., trimmed) to the same size as the substrate 12.  Regarding the recitation of a making a plurality of mounting holes, please see the rejection of claim 15 above and the Meyer teaching of making both slots and holes in the form of key-hole slots in all of the layers of the sound barrier assembly, the slots and holes sized to fit over the button/stud of Meyer.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Doerer in view of Meyer as applied to claim 15 and further in view of RU5959.
Doerer in view of Meyer, although teaching a stiff, contoured panel, do not teach the limitations of claim 16 of a stiffening wall around at least a portion of the perimeter of the rigid substrate or a snug fitting of the stiffening wall against the vehicle operator cab.  RU5959, discussed in the rejection of claim 9, such discussion incorporated by reference herein, teaches the addition of a reinforced layer of increased rigidity can be preformed so as to match the geometry of the mating cab interior panel (para [0022]).  As also discussed in the rejection of claim 9, RU5959 teaches a combination of slots, cuts and/or through and blind holes to ensure tight installation on an embossed surface of a passenger compartment panel, tightly enclosing functional elements on them (last sentence of the Abstract).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Doerer/Meyer to provide panels of Doerer/Meyer having a size and shape matching the patterns of a passenger compartment panel, as taught by RU5959, and thus including locating stiffening walls and contours for providing tight installation, including perimeter walls, for the advantage taught in RU5959 of a customized noise-reducing system optimized according to the geometry of a specific type of vehicle.

Regarding claims 19 and 20, please see the Section 112 rejection above.  The current form of these claims render impossible a clear path for rejection or possible allowance of these claims on the merits at this time.  

Allowable Subject Matter
Claims 7, 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 7 and 18, the prior art of record fails to teach or suggest a sound barrier assembly or method that includes a stud fastener that fixes the assembly without compressing the noise barrier or decoupling layers of the assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
“Physical and Acoustic Problems Affecting Sound Quality in a Car Part Two” ; published 2007; teamaudionutz.com (http://www.teamaudionutz.com/tutorial/5/Physical_And_Acoustic_Problems_Affecting_Sound_Quality_in_a_car_Part_Two)(teaching vinyl is a noise barrier);
Check et al., US 2016/129855 (acoustic barrier assembly with decoupler and barrier layers and pass through openings).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746